                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

                                                  )
OKLAHOMA LAND HOLDINGS, LLC,                      )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-17-1036-D
                                                  )
BMR II, LLC and ANDREW M. ASHBY,                  )
                                                  )
       Defendants.                                )

                                        ORDER

       Defendants1 BMR II, LLC, and Andrew M. Ashby (“Defendants”) bring before the

Court a Motion to Strike First Amended Expert Report of Jon Stromberg [Doc. No. 81].

This Motion remains unopposed. Defendants had earlier filed a Motion seeking the

exclusion of Jon Stromberg’s Initial Report [Doc. No. 74]. Plaintiff Oklahoma Land

Holdings, LLC, (“OLH”), filed a Response [Doc. No. 103] in opposition, to which

Defendants have replied [Doc. No. 109].

                                     BACKGROUND

       The facts of this case have been recounted elsewhere, but generally involve a dispute

over business transactions and investment opportunities in Oklahoma oil and gas

exploration. The Court entered an initial Scheduling Order [Doc. No. 44], and a Rule 26(f)


       1
         At one point during this litigation, Defendants herein were designated as Third-
Party Defendants. Plaintiff herein was one of several Defendants also designated as
Counter-Plaintiffs and Third-Party Plaintiffs. Following the dismissal of several claims
and parties, the case style was modified to reflect the accurate burdens and relationships of
the parties. See Motion to Modify Case Style [Doc. No. 86]; Order [Doc. No. 98]. This
Order reflects the correct relationships and modified case style.
                                             1
discovery conference in this case was held on July 6, 2018. Pursuant to that Scheduling

Order, OLH was to provide its initial disclosures by July 20, 2018, including: “a

computation of each category of damages claimed . . . the documents or other evidentiary

material . . . on which each computation is based, including materials bearing on the nature

and extent of injuries suffered.” FED. R. CIV. P. 26(a)(1)(A)(ii); 26(a)(1)(C).

       On December 11, 2018, the Court entered an Amended Scheduling Order [Doc. No.

52]. That Amended Scheduling Order extended OLH’s deadline to disclose its experts and

produce its expert reports from December 14, 2018 to January 14, 2019. Id. On January

14, 2019, OLH produced its Initial Stromberg Report [Doc. No. 81, Ex. 3, OLH’s Expert

Designations; Ex. 4, Initial Stromberg Report]. On February 8, 2019, Mr. Stromberg was

deposed. During his deposition, Mr. Stromberg admitted that he was not given documents

to review in preparation for his expert testimony and opinions until three days prior to

OLH’s deadline to produce its expert report. He also admitted that he spent only 2.5 hours

discussing this case with Mr. Luis Castillo, the in-house geologist at Danick Resources,

Inc., on Saturday, January 12, 2019.

       The Initial Stromberg Report was then drafted and produced by the following

Monday, January 14, 2019. [Doc. No. 81, Ex. 4, Initial Stromberg Report; Ex.5, Excerpts

of Jon Stromberg Dep. 71:16-18, 137:25-138:7]. Defendants argue that in addition to the

hasty preparation of the report, Mr. Stromberg’s math was based on a host of unreliable

assumptions. Armed only with these assumptions, Defendants contend, Mr. Stromberg

calculated OLH’s damages in excess of $30 million. Id. Defendants further argue that the

Initial Stromberg Report failed to include “a complete statement of all opinions” and the

                                             2
“basis and reasons for them.” Motion at 3. Further, Defendant’s assert that OLH’s

disclosure of the Initial Stromberg Report did not contain or include all the “facts or data

considered” and “any exhibits that will be used to summarize or support” Mr. Stromberg’s

opinions. Id. And lastly, Defendants assert that OLH did not timely make full expert

disclosures pursuant to the Amended Scheduling Order [Doc. No. 52]. It wasn’t until May

5, 2019, four months after the January 14 deadline, that OLH produced the Amended

Stromberg Report [Doc. No. 81, Ex. 6, Amended Stromberg Report].

                                       DISCUSSION

       The Court will first address the unopposed Motion to Strike [Doc. No. 81] and will

next resolve Defendants’ Daubert Motion to Exclude [Doc. No. 74], considering all related

filings. Neither party has requested a hearing, nor is one strictly required. Goebel v.

Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1087 (10th Cir. 2000); United States

v. Call, 129 F.3d 1402, 1405 (10th Cir. 1997) (noting that Daubert does not require a

hearing).

       I.     Defendants’ unopposed motion to strike is granted, as the amended

              report was untimely and no good cause for the delay has been shown.

       As Defendants note, the directives of Rule 26 are “mandatory.” Cohlmia v. Ardent

Health Servs., LLC, 254 F.R.D. 426, 429 (N.D. Okla. 2008).

       Rule 37(c)(1) provides:

           A party that without substantial justification fails to disclose information
       required by Rule 26(a) or 26(e)(1) [which govern initial disclosures and
       required supplements thereof] shall not, unless such failure is harmless, be
       permitted to use as evidence at a trial, at a hearing, or on a motion any witness
       or information not so disclosed.

                                              3
       Rule 37(c)(1) bars the use of a witness or information that was not disclosed as

required by Rule 26(a), unless the offending party can establish that the failure to comply

with the Rule is either substantially justified or harmless. Kern River Gas Transmission

Co. v. 6.17 Acres, 156 F. App’x 96, 101 (10th Cir. 2005). Rule 37(c) is a self-executing

sanction. Kern River, 156 F. App’x at 102. It is the burden of the offending party to show

substantial justification or harmlessness. See Cohlmia, 254 F.R.D. at 429–30. “The

determination of whether a Rule 26(a) violation is [in fact] justified or harmless is entrusted

to the broad discretion of the district court.” Woodworker’s Supply, Inc. v. Principal Mut.

Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999).

       The following factors are relevant: (1) prejudice or surprise to the party against

whom the report is offered; (2) ability of the party to cure the prejudice; (3) extent to which

introducing such testimony would disrupt the trial; and, (4) the moving party’s bad faith or

willfulness. Id.

       The Court ordered full expert disclosures be made by January 14, 2019. Amended

Scheduling Order [Doc. No. 52].       It wasn’t until May 5, 2019—four months after the

January 14 deadline, and in violation of Rule 26(a)—that OLH produced the Amended

Stromberg Report.

       The facts here are unlike 103 Investors I v. Square D. Co., where the Tenth Circuit

found a district court abused its discretion in refusing to consider a rebuttal expert report

on the basis on untimeliness. 372 F.3d at 1216. In Square D, the expert report was

technically untimely. Id.      In that case, however, the district court had granted the

opposition extensions of time to file its expert reports. Id. The district court did not grant

                                              4
parallel extensions for the filing of rebuttal reports. Id. Therefore, filing a timely rebuttal

report would have been impossible, as the opposition would have been attempting to rebut

something it had not yet had the opportunity to see. Id.

       That is plainly not the case here. The Amended Stromberg Report is not rebutting

any information that was not previously available. No leave of Court was sought, and no

relevant extensions of time were granted. The filing of the Amended Report one day before

the deadline for filing Daubert and dispositive motions prejudiced Defendants, who moved

to have the Amended Report stricken. Their Motion to Strike [Doc. No. 81] remains

unopposed, and as such, no good cause for the untimely production of the report has been

established. Cf. Martinez v. Target Corp., 384 F. App’x 840, 846 (10th Cir. 2010) (“The

district court did not abuse its discretion in rejecting as insufficient Martinez’s explanation

for failing to file a timely motion to amend her complaint.”).

       Pursuant to Rule 37, Defendants’ Motion to Strike the Amended Stromberg Report

is granted. Rule 37 permits the court “in addition to or in lieu of [excluding the evidence]”

to impose sanctions, including attorney’s fees. FED. R. CIV. P. 37(c)(1). The Court,

however, finds movants fall short of establishing they are entitled to attorney’s fees and

costs incurred in addressing the untimely report. Certainly, Defendants were harmed by

Plaintiff’s failure to follow the rule. The prejudice suffered, and the conduct described—

undisputed though it may be—does not establish the need for additional reprimand. See

Hirpa v. IHC Hosps., Inc., 50 F. App’x 928, 932–33 (10th Cir. 2002) (finding no abuse of

discretion in declining to award attorney’s fees where “there was insufficient prejudice or

surprise to justify an award”).

                                              5
       II.    Defendants’ motion to exclude the initial report under Daubert is

              granted.

       Before filing their Motion to Strike [Doc. No. 81], Defendants moved under

Daubert to exclude Jon Stromberg’s opinions and testimony on OLH’s damages [Doc. No.

74].

       Courts have broad discretion in determining the admissibility of expert testimony.

Taylor v. Cooper Tire & Rubber Co., 130 F.3d 1395, 1397 (10th Cir. 1997). A district

court also has broad discretion to decide “how to assess an expert’s reliability, including

what procedures to utilize in making that assessment, as well as in making the ultimate

determination of reliability.” Dodge v. Cotter Corp., 328 F.3d 1212, 1223 (10th Cir. 2003)

(citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999)). Federal Rule of

Evidence 702 and the Supreme Court’s opinions in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael govern

the admissibility of expert testimony. See James River Ins. Co. v. Rapid Funding, LLC,

658 F.3d 1207, 1215 n.1 (10th Cir. 2011) (“If expert testimony is not reliable under

Daubert/Kumho, it is not admissible under Rule 702”).

       Rule 702 imposes upon the trial judge an important “gate-keeping” function for the

admissibility of expert opinions. It provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:

       (a)    the expert’s scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a fact
              in issue;


                                             6
       (b)    the testimony is based on sufficient facts or data;

       (c)    the testimony is the product of reliable principles and methods; and

       (d)    the expert has reliably applied the principles and methods to the facts
              of the case.

FED. R. EVID. 702. In considering whether an expert opinion is admissible, the Court

performs a two-step analysis. First, the Court determines whether the expert is qualified

by knowledge, skill, experience, training or education to render the opinion. If so qualified,

the Court must then determine whether the expert’s opinion is reliable—under the

principles set forth in Daubert and Kumho Tire—and relevant, in that it will assist the trier

of fact. Square D Co., 470 F.3d at 990; Ralston v. Smith & Nephew Richards, Inc., 275

F.3d 965, 969 (10th Cir. 2001); see also United States v. Rodriguez-Felix, 450 F.3d 1117,

1123 (10th Cir. 2006).2

       “The Daubert factors are ‘meant to be helpful, not definitive,’ and not all of the

factors will be pertinent in every case.” United States v. Baines, 573 F.3d 979, 992 (10th

Cir. 2009). The inquiry is always highly fact-specific, and no one factor is outcome

determinative.3 Finally, when the testimony of an expert is challenged, the proponent of


       2
         The reliability of an expert’s methodology is evaluated with the following non-
exhaustive factors: (1) whether the expert’s technique or theory can be and has been tested;
(2) whether the theory has been subjected to peer review or publication; (3) whether the
technique has a known or potential rate of error and whether there are standards controlling
the technique’s operation; and (4) whether the theory has been generally accepted in the
relevant scientific community. Kumho Tire, 526 U.S. at 149–50; Square D., 470 F.3d at
990 (citing Daubert, 509 U.S. at 593–94).
       3
          See FED. R. EVID. 702, advisory committee’s note to 2000 Amendments, which
identifies other relevant factors in determining whether expert testimony is sufficiently
reliable for a jury to consider.
                                              7
the testimony bears the burden of establishing its admissibility. United States v. Nacchio,

555 F.3d 1234, 1241 (10th Cir. 2009) (en banc).

   a. The expert is qualified to render an opinion, as he has extensive experience and

       training in the particular matters his testimony addresses.

       Defendants argue that although the expert in this case has the qualifications of a

seasoned petroleum engineer in the abstract, he is not qualified to testify about the specifics

of this case, with which he is unfamiliar. Motion to Exclude at 18. Plaintiff responds that

the expert has ample, demonstrated “knowledge, skill, experience, training, or education.”

Response at 5.

       In determining whether expert testimony is admissible, the district court generally

must first determine whether the expert is qualified “by knowledge, skill, experience,

training, or education” to render an opinion. Nacchio, 555 F.3d at 1241. It is well-settled

that a proposed expert “should not be required to satisfy an overly narrow test of his own

qualifications.” Gardner v. General Motors Corp., 507 F.2d 525, 528 (10th Cir. 1974).

       Indeed, “[t]he issue with regard to expert testimony is not the qualifications of a

witness in the abstract, but whether those qualifications provide a foundation for a witness

to answer a specific question.” Graves v. Mazda Motor Corp., 675 F. Supp. 2d 1082, 1092

(W.D. Okla. 2009), aff’d, 405 F. App’x 296 (10th Cir. 2010) (quoting Berry v. City of

Detroit, 25 F.3d 1342, 1351 (6th Cir.1994), cert. denied, 513 U.S. 1111 (1995)); see also

Ralson v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 (10th Cir. 2001) (“merely




                                              8
possessing a medical degree is not sufficient to permit a physician to testify concerning

any medical-related issue.”); Broadcort Capital Corp. v. Summa Medical Corp., 972 F.2d

1183, 1194-95 (10th Cir. 1992) (affirming trial court determination that an attorney with

some education and training in the field “was not qualified” as an expert in the securities

area).

         Accordingly, an “expert’s qualifications must be both (i) adequate in a general,

qualitative sense (i.e., ‘knowledge, skill, experience, training or education’ as required by

Rule 702); and (ii) specific to the matters he proposes to address as an expert.” Graves,

675 F. Supp. 2d at 1092; see also Gardner, 507 F.2d at 528 (proposed expert “should not

be required to satisfy an overly narrow test of his own qualifications”).

         It is undisputed that the expert in this case is qualified in the abstract. He is a

licensed professional petroleum engineer, with over fifty-four years of experience,

registered in both Oklahoma and Texas. Response, Ex. 1¶ S. The expert has served as vice

president for an oil and gas exploration and production company, and in that capacity, he

evaluated and valued projects and presentations, like those at issue in this case. Id. ¶ U;

Ex. 2, at 2. He testified that he prepared and evaluated proposals similar to the one at issue

here. See id. Ex. 1 ¶ V. He has testified as an expert hundreds of times before. Id. ¶ W.

         In evaluating the expert’s qualifications, however, the Court essentially must decide

whether he has sufficient specialized knowledge to assist the jurors in deciding the

particular issues in this case. Kumho, 526 U.S. at 156. Upon examination of the expert’s

report, affidavit, and deposition testimony, the Court concludes that the expert’s

qualifications do encompass those required to proffer the opinions offered here.

                                               9
         Our facts are unlike those in Milne v. USA Cycling, Inc., where the Tenth Circuit

affirmed the trial court’s exclusion of the testimony of the plaintiffs’ expert. 575 F.3d

1120, 1133–34 (10th Cir. 2009). Although the expert had experience organizing and

supervising paved-road bike races, the trial court concluded his experience was insufficient

to qualify him to testify about mountain bike races. Id. at 1133. The prevailing rules and

practices of mountain bike races are different from those at traditional road races. Id. The

plaintiffs’ expert had not published any articles about mountain bike racing. Id. He

testified that as a police officer, he had investigated hundreds of vehicle-bicycle collisions,

but there was no indication any of those took place on a dirt road or in the course of a race.

Id.

         To the contrary, there is no relevant subspecialty with which the expert here is

unfamiliar. He certainly possesses the relevant qualifications to help the jury decide

particular issues in this case, and this fact is witnessed by the questions Defendants asked

of the expert during his deposition. Graves, 675 F. Supp. 2d at 1092. The expert’s

qualifications are adequate in a general, qualitative sense and specific to the matters he

proposes to address.

      b. The expert’s opinion is unreliable, and therefore inadmissible under Daubert.

         Whether the qualified expert’s opinion is reliable, however, is a different matter,

and also a threshold question for the Court to resolve. Defendants argue that the expert’s

opinions are fraught with reliability issues, based on faulty assumptions, and largely the

product of guesswork. Motion at 20–23. Plaintiff counters that these arguments go to the

weight of the expert’s testimony and not his reliability. Response at 18.

                                              10
       Reliability questions may concern the expert’s data, method, or his application of

the method to the data. See Mitchell v. Gencorp Inc., 165 F.3d 778, 782 (10th Cir. 1999);

see also FED. R. EVID. 702 (noting that the testimony must be “based upon sufficient facts

or data” as well as “the product of reliable principles and methods” and the expert must

have “applied the principles and methods reliably to the facts of the case”). The party

offering the expert testimony “must show that the method employed by the expert . . . is

scientifically sound and that the opinion is based on facts which satisfy Rule 702’s

reliability requirements.” Dodge v. Cotter, Corp., 328 F.3d 1212, 1222 (10th Cir. 2003).

“Under Daubert, any step that renders the expert’s analysis unreliable . . . renders the

expert's testimony inadmissible. This is true whether the step completely changes a reliable

methodology or merely misapplies that methodology.” Mitchell, 165 F.3d at 782. In

making a reliability determination, “[g]enerally, the district court should focus on an

expert’s methodology rather than the conclusions it generates.” Dodge, 328 F.3d at 1222.

       The expert here admitted he developed his opinions expressly for the purpose of

testifying. He is not testifying about matters growing naturally and directly of his research.

See Motion to Exclude, Ex.3, at 40:8–13 (“we were doing all of this sort of on the run

because…I didn’t get the information until the 12th and we had to have it ready by the

14th”). Without evidence to show the likelihood that his underlying assumptions would

hold true, the expert made projections, failing to also engage in any factual analysis to

support the projections. Id. at 73:1–8 (agreeing that a fact established in the record would

have changed his opinion). The expert admits during his deposition testimony that his



                                             11
assumptions are unreasonable.       See id. at 227:7–17; 19–25 (“It’s not a reasonable

assumption to make . . . No, there’s not enough drilling rigs in Oklahoma to do it.”).

       The expert here prepared hastily, assumed best-case scenario, failed to account for

any alternatives, and admits to not knowing where the data on which he is relying was

obtained. Motion to Exclude, Ex.3, 75:14–24; 240: 12; 255:7–12, 245:5–20 (stating that

“[a well] could be on the moon”). The totality of the circumstances in this case makes the

testimony unreliable. See Fernandez v. Cent. Mine Equip. Co., 670 F. Supp. 2d 178, 185–

87 (E.D.N.Y. 2009) (finding that the expert’s opinion was unreliable where the expert,

among other things, did not inspect the subject drill, did not conduct any studies or analyses

in developing his opinion, and did not take any steps to verify his opinion). The expert

admits that facts—verifiable in the record—would have changed his conclusions. See

Motion to Exclude, Ex.3 73:1-6; 76:18-21, 78:7-20, 80:6-22, 113:6-114:13, 119:7-120:7.

       Plaintiff essentially concedes that the expert’s evaluations were not based on first-

hand knowledge. Response at 10; see also Motion to Exclude, Ex.3 at 251: 11–12 (“I have

not evaluated any of the existing wells for this case.”). It points to United States v.

Chapman in support of the fact that the offered testimony is nevertheless reliable. 839 F.3d

1232 (10th Cir. 2016). But in line with Chapman is the idea that the expert’s reasoning

and methodology must be sound. See id. at 1238. In Chapman, the Tenth Circuit affirmed

a district court’s decision to allow expert testimony, explicitly concluding that even though

an expert had never met the patient at issue his testimony was reliable. Id. This was so

because the expert opined only as to whether the conduct of the patient, described to him

by others, was consistent with the conduct exhibited by victims of domestic abuse. Id.

                                             12
       This case is unlike Chapman in that our expert’s application of what might very

well be sound methodology is unreasonable.           He relies on admittedly unreasonable

assumptions and concedes his findings would have been different had accurate data been

made available to him. The link between his conclusions and the data from which he

purportedly arrived at such conclusions is tenuous at best. See Gen. Elec. Co. v. Joiner,

522 U.S. 136, 146–47 (1997) (reversing the court of appeals and holding that it was within

the discretion of the district court to conclude that the studies upon which an experts relied

were insufficient to support the expert’s conclusions).

       The Court’s “gatekeeper” role for screening expert evidence is meant to ensure that

the evidence is not only relevant, but reliable. The expert’s opinion in this case is unreliable

and thereby improper for consideration.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Strike First

Amended Expert Report of Jon Stromberg [Doc. No. 81] is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Daubert Motion to Exclude Jon

Stromberg’s Initial Report [Doc. No. 74] is GRANTED.

       IT IS SO ORDERED this 13th day of March, 2020.




                                              13
